DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/184,634 in view of the prior art (see art rejections below).
The copending claims recite substantially the same broader application, separation of an active (e.g. a surfactant) from a contaminant (e.g. 1,4 dioxane) in a feed at high pH using a nanofilter with the same MWCO requirement (e.g. about 250 Da).  The dioxane fraction is further processed to destroy the dioxane, through methods consistent with the claimed invention i.e. oxidation and the like.  The copending claims essentially differ from the instant claims in that they do not perform reverse osmosis on the dioxane fraction.
However, reverse osmosis is commonly employed in the art as a means of recovering water as discussed in the prior art, see rejections below for applications in the art e.g. Parekh and Jourdier.  See also Reimann, discussed below regarding subject matter free from the prior art; reverse osmosis to concentrate a waste stream while permeating water is known in the art even with particular regard to 1,4 dioxane.  Further, recycling of recovered water to an upstream process would have been obvious as in e.g. Van Tuel, where water removed in a downstream concentration step is usefully recycled to an upstream application.  As such, the copending claims render the instant claimed invention obvious.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parekh (US PGPub 2015/0329927 A1).
	With respect to claim 1, Parekh teaches a process for separating sugars from each other (i.e. separating one that may be considered an active, desired for a particular process, from one that may be considered a contaminant, undesired for a particular process – see e.g. [0002] where C6 sugars are desirable products for certain fermentation processes where C5 sugars are less desired or undesirable).  The process includes feeding a feed containing both components (and a solvent) to a nanofiltration membrane, which will retain at least a portion of the active i.e. the C6, and will pass at least a portion of the contaminant i.e. the C5 [0006].  Further, the process may include steps to recover water through reverse osmosis, including by employing RO to treat the NF filtrate i.e. the C5 fraction [0053, 0104].
	Given the broadest reasonable interpretation, the process taught by Parekh therefore anticipates the claimed invention.
With respect to claim 11, Parekh teaches that the initial feed (a sugar hydrolysate) may have an elevated pH, including ranges of e.g. 11-14 [0280], which would satisfy the claim requirement of 10 or more.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vora et al (US 2012/0160753 A1) with evidence from ITTC (Fresh Water and Seawater Properties).
	With respect to claim 1, Vora teaches a desalination plant for treating seawater or brackish water [Abs] including a treatment with nanofiltration to remove scaling species, followed by treatment with reverse osmosis to produce clean water and reject sodium chloride [Abs].  The nanofiltration step can reject multivalent species such as sulfate [0031] as well as calcium, magnesium, and bicarbonate [0049].
	The instant specificaiton makes clear that the term active can apply to any material that may have value, such that the sulfate, calcium, magnesium, bicarbonate, and the like rejected by Vora’s taught NF step may be considered an active, as they variously each have valuable applications well known in the art.  As such, given the broadest reasonable interpretation, the process taught by Vora anticipates the claimed invention.
	With respect to claims 6 and 7, Vora teaches treating seawater or similar brine, which would have a viscosity of below 300 cP (see e.g. ITTC tables showing seawater properties, including viscosity values [Appendix B], where 300 cP = 0.3 Pa*s) i.e. typically below 2 cP depending on temperature.
	With respect to claim 8, such a feature is necessary for the system to function, and as taught the NF membrane rejects multivalent species i.e. various actives and permits flow of monovalent species such as sodium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Tuel et al (WO 2016/131828 A1) in view of Parekh and/or Jourdier et al (US PGPub 2015/0344856 A1).
	With respect to claim 1, Van Tuel teaches a process for separating lignin and monomeric sugars [Abs] in which a feed containing both is fed to a nanofiltration system to retain the lignin while passing the monomeric sugars, and the monomeric sugars are thereafter subject to water removal [0009].  As discussed above, the instant specification makes clear that any substance with potential value may be an active, such that the lignin taught by Van Tuel (which has value e.g. as fuel or as feed for further modification) may be an active, such that the process taught by Van Tuel is broadly consistent with the claimed invention.  Van Tuel is silent to the use of RO for the water removal step.
	However, as discussed above, Parekh teaches a similar process including sugar solutions and teaches that RO may be used in a concentrating step on various sugar fractions, to recover water.  See also Jourdier, which teaches various sugar-related separations [Abs] and teaches that they may process the output of an organosolv process, similar to that which may be employed by Van Tuel [0055], and that RO is useful for water removal steps in a similar manner [0066].  It would have been obvious to one of ordinary skill in the art to modify Van Tuel’s taught process to include an RO-based water removal step because, as in Parekh, this is useful (including in combination with an upstream NF treatment) for removing water from e.g. a sugar-containing liquor and, as in Jourdier, such separation is compatible with sugar treatments including organosolv processes.  See also MPEP 2143 I.B; a simple substitution of one known water removal step for another represents an obvious engineering choice for one of ordinary skill in the art.
	With respect to claim 2, Van Tuel teaches recirculating the recovered water from the water removal stage back to the upstream reactor as a solvent [Fig. 1, 0054].
	With respect to claims 8 and 9, Van Tuel teaches that membranes can be employed with cutoffs of around 200 Da, as the desired permeate has a size of about 190 Da, while retaining ligning with a size .

	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh.
	Parekh teaches that the NF membranes may have cutoffs of about 0.1 kDa to about 5 kDa.  This overlaps the claimed range and renders the claimed range obvious [0112].  As above, the membrane is effective to retain C6 sugars while passing C5 sugars.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al.
	Vora does not specify a maintenance interval, but regardless the instant claimed behavior would necessary depend on the amount of initial feed provided, and changes in size and proportion are generally obvious to those of ordinary skill in the art [MPEP 2144.04 IV.A].  It would have been obvious to one of ordinary skill in the art to size the system such that it is provided with a feed volume that is commensurate with its required maintenance intervals, to avoid wasted feed due to damage, contamination, and the like.

Allowable Subject Matter
	No claim may be indicated as allowable until the double patenting rejections set forth above are overcome.  However, as best understood, claims 3-5, 10, and 13-18 are free from the prior art.
	The prior art cited above does not teach or fairly suggest the required details of the aforementioned claims, including the separation of 1,4 dioxane or the particular classes of claimed surfactants, and does not teach or fairly suggest any steps that could be interpreted as destruction of a portion of the RO concentrate.
Minier Matar et al (US PGPub 2013/0168315 A1) which teaches separation and removal of field chemicals, including by membrane processes such as reverse osmosis, and teaches that the RO retentate may be passed to processing via e.g. advanced oxidation to effect degradation of the particular contaminants [0043].  However, Minier Matar does not teach or fairly suggest employing this in an arrangement with both an NF separation and RO separation according to the claim requirements, and in fact suggests that if NF is employed, such materials may be present in NF retentate (rather than permeate, as required by the instant invention) [0017].  Further, it would not have been obvious to one of ordinary skill in the art to apply the destruction concepts taught by Minier Matar to the NF/RO combined systems discussed in the art rejections above, because those do not employ chemicals such as the inhibitors discussed by Minier Matar for which destruction would be warranted.  Further closest prior art regarding such feature is taught by Fleckner et al (US PGPub 2018/0297867) which teaches membrane separation e.g. NF or RO, and teaches using advanced oxidation to destroy remaining organic materials after e.g. membrane separation by RO.  However, this is performed on the permeate of the various membrane processes, as a final polishing step to ensure that the permeated water is potable [0183].  As such, even to the extent that this may be relevant to the art of record e.g. the teachings of Vora, it would not have led one of ordinary skill in the art to adopt the claimed configuration in which the RO retentate is the fraction treated by advanced oxidation or similar processes, as there would be no expectation that such fraction would be suitable for polishing to ensure potability.
	The closest prior art regarding dioxane is represented by Reimann et al (US PGPub 2010/0041925 A1), which teaches methods and apparatus for recovery of ethylene glycol in a PET production process [Abs], a process in which 1,4 dioxane is a contaminant which must be removed.  Reimann teaches that this removal can be effected by e.g. reverse osmosis, to permeate purified water and retain dioxane, but in contrast to the instant invention Reimann suggests that nanofiltration would 
	The closest prior art regarding surfactant recovery is taught by Raney et al (US 7,000,437 B2 – disclosed by applicant on an IDS) which teaches systems and methods for laundry water handling [Abs] and which may employ membranes e.g. nanofiltration or RO membranes to assist with separations.  However, Raney does not teach any of the particular surfactant classes required by the claimed invention, and does not teach or fairly suggest employing an arrangement in which an NF membrane is provided upstream of e.g. an RO membrane, where the NF membrane effects surfactant recovery while the RO membrane concentrates a particular contaminant.  As such, Raney alone or in combination with the prior art does not teach or fairly lead one of ordinary skill in the art to adopt the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777